943 So.2d 894 (2006)
David W. WAINER, Appellant,
v.
STATE of Florida, Appellee.
No. 4D06-2393.
District Court of Appeal of Florida, Fourth District.
November 29, 2006.
Rehearing Denied January 5, 2007.
David W. Wainer, Polk City, pro se.
Charles J. Crist, Jr., Attorney General, Tallahassee, and August Bonavita, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
David W. Wainer appeals the summary denial of his motion filed in accordance with Florida Rule of Criminal Procedure 3.850. We reverse and remand for further review of the merits of his claim.
Though this was Wainer's second motion, we hold that it was not successive, an abuse of process, or time barred. Wainer alleged that the grounds were not known and could not have been known at the time he filed his initial motion. More specifically, he alleges that he learned of the claim, the existence of a favorable plea offer, while preparing with counsel for proceedings associated with the first motion. See generally Gallant v. State, 898 So.2d 1156 (Fla. 2d DCA 2005). Consequently, we remand for further review of Wainer's claim. Cottle v. State, 733 So.2d 963 (Fla. 1999).
STEVENSON, C.J., POLEN and SHAHOOD, JJ., concur.